
 

 
Exhibit 10(b)




The Brink’s Company
Richmond, Virginia
















Key Employees’ Deferred
Compensation Program
as Amended and Restated as of November 16, 2007




 
 

 








[logo.jpg]







 
 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS

   
Page
                       
PREAMBLE
 
1
     
ARTICLE I
Definitions
3
     
ARTICLE II
Administration
7
     
ARTICLE III
Deferral of Cash Incentive Payments
8
   
SECTION 1.  Definitions
8
SECTION 2.  Eligibility
9
SECTION 3.  Deferral of Cash Incentive Payments
9
SECTION 4.  Matching Incentive Contributions
10
SECTION 5.  Irrevocability of Election
10
SECTION 6.  Conversion of New Deferrals and Matching Incentive Contributions to
Brink's Units
10
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units
11
SECTION 8.  Adjustments
11
SECTION 9.  Dividends and Distributions
12
SECTION 10.  Allocation of Units as of July 1, 1994
12
SECTION 11.  Minimum Distribution
12
     
ARTICLE IV
Deferral of Salary
13
     
SECTION 1.  Definitions
13
SECTION 2.  Eligibility
13
SECTION 3.  Deferral of Salary
14
SECTION 4.  Matching Salary Contributions
15
SECTION 5.  Irrevocability of Election
15
SECTION 6.  Conversion of New Deferrals and Matching Salary Contributions to
Brink’s Units
15
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units
16
SECTION 8.  Adjustments
16
SECTION 9.  Dividends and Distributions
16
SECTION 10.  Minimum Distribution
17
     
ARTICLE V
Supplemental Savings Plan
17
     
SECTION 1.  Definitions
17
SECTION 2.  Eligibility
18
SECTION 3.  Deferral of Compensation
18
SECTION 4.  Matching Contributions
20
SECTION 5.  Irrevocability of Election
21

 
 

--------------------------------------------------------------------------------


 

   
SECTION 6.  Conversion of New Deferrals and Matching Contributions to Brink's
Units
21
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units
22
SECTION 8.  Adjustments
23
SECTION 9.  Dividends and Distributions
23
     
ARTICLE VI
Deferral of Performance Awards
23
     
SECTION 1.  Definitions
23
SECTION 2.  Eligibility
24
SECTION 3.  Deferral of Cash Performance Payments
24
SECTION 4.  Irrevocability of Election
25
SECTION 5.  Conversion to Units
25
SECTION 6.  Adjustments
25
SECTION 7.  Dividends and Distributions
26
SECTION 8.  Minimum Distribution
26
SECTION 9.  Effective Date
27
     
ARTICLE VII
Distributions
27
     
SECTION 1.  Certain Payments on Termination of Employment
27
SECTION 2.  Payments Attributable to Matching Incentive Contributions and
Matching Salary Contributions on Termination of Employment
28
SECTION 3.  One-Time Distribution Under Code Section 409A Transition Relief
29
     
ARTICLE VIII
Designation of Beneficiary
29
     
ARTICLE IX
Miscellaneous
30
     
SECTION 1.  Nontransferability of Benefits
30
SECTION 2.  Notices
31
SECTION 3.  Limitation on Rights of Employee
31
SECTION 4.  No Contract of Employment
31
SECTION 5.  Withholding
32
SECTION 6.  Term, Amendment and Termination
32




 



 
 

--------------------------------------------------------------------------------

 



Key Employees' Deferred Compensation Program of
The Brink’s Company
As Amended and Restated
As of November 16, 2007




PREAMBLE


The Key Employees' Deferred Compensation Program of The Brink’s Company (the
"Program"), as amended and restated as of January 1, 2007, is a continuation and
improvement of the Program as in effect immediately prior to such
date.  Effective January 14, 2000, the Program was amended and restated to
reflect the exchange of .4848 of a share of Pittston Brink's Group Common Stock
for each outstanding share of Pittston BAX Group Common Stock and .0817 of a
share of Pittston Brink's Group Common stock for each outstanding share of
Pittston Minerals Group Common Stock.  In addition, effective as of January 14,
2000, participants may defer amounts payable under The Brink’s Company
Management Performance Improvement Plan.
The Program continues to provide an opportunity to certain employees to defer
receipt of (a) all or part of their cash incentive payments awarded under the
Key Employees Incentive Plan of The Brink’s Company; (b) up to 50% of their base
salary; and (c) any or all amounts that are prevented from being deferred as a
matched contribution (and the related matching contribution) under The Brink’s
Company 401(k) Plan ("Savings Plan") as a result of limitations imposed by
Sections 401(a)(17), 401(k)(3), 402(g) and 415 of the Internal Revenue Code of
1986, as amended (the "Code").
In order to align the interests of participants more closely to the long-term
interests of The Brink’s Company (the "Company") and its shareholders, effective
June 1, 1995, the Program was amended to provide matching contributions with
respect to certain cash incentive awards and

 
 

--------------------------------------------------------------------------------

 
2

salary deferrals and to provide that an amount equivalent to matching
contributions that are not eligible to be made under the Savings Plan as a
result of limitations imposed by Code Section 401(m)(2) shall be allocated under
this Program.
The Program was again amended and restated effective as of January 19, 1996, to
reflect the redesignation of the Pittston Services Group Common Stock as Brink's
Group Common Stock and the creation of a new class of common stock designated as
Pittston BAX Group Common Stock.
Effective January 1, 2005, the Program was amended to comply with the provisions
of Code Section 409A and the Proposed Treasury Regulations issued
thereunder.  Effective November 16, 2007, the Program was further amended to
clarify certain provisions in compliance with Code Section 409A and the Final
Treasury Regulations issued thereunder.  Each provision and term of the
amendment should be interpreted accordingly, but if any provision or term of
such amendment would be prohibited by or be inconsistent with Code Section 409A,
then such provision or term shall be deemed to be reformed to comply with Code
Section 409A without affecting the remainder of such amendment.
Effective January 1, 2007, the Program was amended to change the crediting date
for Salary, Supplemental Savings, and Key Employee Incentive Program (KEIP)
deferrals and related matching contributions, as well as for Management
Performance Incentive Plan (MPIP) deferrals under the Program.  The Program was
also amended to remove provisions relating to minimum distributions attributable
to deferrals elected for services rendered on or after January 1, 2007.
The Program is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees,

 
 

--------------------------------------------------------------------------------

 
3

within the meaning of Section 201(2) of the Employee Retirement Income Security
Act of 1974, as amended.


ARTICLE I
Definitions
Wherever used in the Program, the following terms shall have the meanings
indicated:
BAX Exchange Ratio:  The ratio whereby .4848 of a share of Brink's Stock will be
exchanged for each outstanding share of BAX Stock on the Exchange Date.
BAX Stock:  Pittston BAX Group Common Stock, par value $1.00 per share.
BAX Unit:  The equivalent of one share of BAX Stock credited to an Employee's
Incentive Account.
Board:  The Board of Directors of the Company.
Brink's Stock:  The Brink's Group Common Stock, par value $1.00 per share.
Brink's Unit:  The equivalent of one share of Brink's Stock credited to an
Employee's Incentive Account.
Change in Control:  A Change in Control shall mean the occurrence of:
(a) (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the shares of
Brink's Stock would be converted into cash, securities or other property other
than a consolidation or merger in which holders of the total voting power in the
election of directors of the Company of Brink's Stock outstanding (exclusive of
shares held by the Company's affiliates) (the "Total Voting Power") immediately
prior to the consolidation or merger will have the same proportionate ownership
of the total voting power in the election of directors of the surviving
corporation immediately after

 
 

--------------------------------------------------------------------------------

 
4

the consolidation or merger, or (ii) any sale, leases, exchange or other
transfer (in one transaction or a series of transactions) of all or
substantially all the assets of the Company; provided, however, that with
respect to any Brink’s Units credited to an Employee’s Incentive Account as of
November 16, 2007 that are attributable to Matching Incentive Contributions,
Matching Salary Contributions or dividends related thereto, a “Change in
Control” shall be deemed to occur upon the approval of the shareholders of the
Company (or if such approval is not required, the approval of the Board) of any
of the transactions set forth in clauses (i) or (ii) of this sup-paragraph (a);
(b) any "person" (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Act") other than the Company, its affiliates or an
employee benefit plan or trust maintained by the Company or its affiliates,
shall become the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of more than 20% of the Total Voting Power; or
(c) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election by the Company's
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.
Code:  The Internal Revenue Code of 1986, as amended from time to time.
Committee:  The Compensation and Benefits Committee of the Board, which shall
consist of members of the Board of Directors who qualify as "nonemployee
directors" as described in Rule 16b-3(b)(3)(i) promulgated under the Securities
Exchange Act of 1934, as amended.
Company:  The Brink’s Company.

 
 

--------------------------------------------------------------------------------

 
5

Disability:  Unless otherwise required by Code Section 409A and the regulations
or guidance thereunder, an Employee shall be deemed to be disabled if the
Employee meets at least one of the following requirements: (a) the Employee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) the Employee is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
Employee:  Any resident of the United States of America who is in the employ of
the Company or a Subsidiary whose principal place of business is located in the
United States of America or any other individual designated by the Committee.
Exchange:  The exchange of Brink's Stock for outstanding shares of BAX Stock and
Minerals Stock as of the Exchange Date.
Exchange Date:  January 14, 2000, the date as of which the Exchange occurred.
Foreign Subsidiary:  Any corporation that is not incorporated in the United
States of America more than 80% of the outstanding voting stock of which is
owned by the Company, by the Company and one or more Subsidiaries and/or Foreign
Subsidiaries or by one or more Subsidiaries and/or Foreign Subsidiaries.
Incentive Account:  The account maintained by the Company for an Employee to
document the amounts deferred under the Program by such Employee and any other
amounts credited hereunder and the Units into which such amounts shall be
converted.  Effective January 1, 2005, the Company shall maintain a Pre-2005
Incentive Account and a Post-2004

 
 

--------------------------------------------------------------------------------

 
6

Incentive Account for each Employee participating in the Program.  An Employee’s
Pre-2005 Incentive Account shall document the amounts deferred under the Program
by the Employee and any other amounts credited hereunder which are earned and
vested prior to January 1, 2005.  An Employee’s Post-2004 Incentive Account
shall document the amounts deferred under the Program by the Employee and any
other amounts credited hereunder on and after January 1, 2005, plus any amounts
deferred or credited prior to January 1, 2005, which are not earned or vested as
of December 31, 2004.  Effective November 16, 2007, the Company shall maintain a
single Incentive Account for each Employee participating in the Program and
shall cease to maintain a separate Pre-2005 Incentive Account and Post-2004
Incentive Account for each Employee participating in the Program.
Minerals Exchange Ratio:  The ratio whereby .0817 of a share of Brink's Stock
will be exchanged for each outstanding share of Minerals Stock on the Exchange
Date.
Minerals Stock:  Pittston Minerals Group Common Stock, par value $1.00 per
share.
Minerals Unit:  The equivalent of one share of Minerals Stock credited to an
Employee's Incentive Account.
Program:  This Key Employees' Deferred Compensation Program of The Brink’s
Company, as in effect from time to time.
Redesignation:  The redesignation of Services Stock as Brink's Stock and the
creation and distribution of BAX Stock as of January 19, 1996.
Salary:  The base salary paid to an Employee by the Company, a Subsidiary or a
Foreign Subsidiary for personal services determined prior to reduction for any
contribution made on a salary reduction basis.

 
 

--------------------------------------------------------------------------------

 
7

Shares:  On and after January 19, 1996, and prior to the Exchange Date, Brink's
Stock, BAX Stock or Minerals Stock, as the case may be and on and after the
Exchange Date, Brink's Stock.
Services Stock:  Pittston Services Group Common Stock, par value $1.00 per
share.
Subsidiary:  Any corporation incorporated in the United States of America more
than 80% of the outstanding voting stock of which is owned by the Company, by
the Company and one or more Subsidiaries or by one or more Subsidiaries.
Unit:  On and after January 19, 1996, and prior to the Exchange Date, a Brink's
Unit, BAX Unit or Minerals Unit, as the case may be and on and after the
Exchange Date, a Brink's Unit.
Year:  (a) With respect to the benefits provided pursuant to Articles III and
VI, the calendar year, and (b) with respect to the benefits provided pursuant to
Articles IV and V, the six-month period from July 1, 1994, through December 31,
1994, and thereafter, the calendar year; provided, however that if a newly-hired
Employee becomes eligible to participate in the benefits provided pursuant to
Articles IV and/or V, on a day other than the first day of the Year, the Year
for purposes of Articles IV and V shall be the portion of the calendar year
during which the Employee is first eligible to participate in the benefits
provided thereunder.


ARTICLE II
Administration
The Committee is authorized to construe the provisions of the Program and to
make all determinations in connection with the administration of the Program
including, but not limited to, the Employees who are eligible to participate in
the benefits provided under Articles III or IV.

 
 

--------------------------------------------------------------------------------

 
8

 All such determinations made by the Committee shall be final, conclusive and
binding on all parties, including Employees participating in the Program.  All
authority of the Committee provided for in, or pursuant to, this Program may
also be exercised by the Board.  In the event of any conflict or inconsistency
between determinations, orders, resolutions or other actions of the Committee
and the Board taken in connection with this Program, the actions of the Board
shall control.
 
ARTICLE III
Deferral of Cash Incentive Payments
SECTION 1.  Definitions.  Whenever used in this Article III, the following terms
shall have the meanings indicated:
Cash Incentive Payment:  A cash incentive payment awarded to an Employee for any
Year under the Incentive Plan.  Notwithstanding anything contained herein to the
contrary, effective April 1, 2003, any compensation, bonuses, or incentive
payments approved by the Compensation Committee of The Brink’s Company payable
pursuant to The Brink’s Company Management Performance Improvement Plan, and any
special recognition bonus payable to any highly compensated employees, shall be
excluded for purposes of defining or determining the Cash Incentive Payment for
which a Participant may make an elective deferral, and for which employer
contributions are made, pursuant to the terms of this Plan.
Incentive Plan:  The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.
Matching Incentive Contributions:  Matching contributions allocated to an
Employee's Incentive Account pursuant to Section 4 of this Article III.

 
 

--------------------------------------------------------------------------------

 
9


SECTION 2.  Eligibility.  The Committee shall designate the key management,
professional or technical Employees who may defer all or part of their Cash
Incentive Payments for any Year pursuant to this Article III.
An Employee designated to participate in this portion of the Program pursuant to
the preceding paragraph shall be eligible to receive a Matching Incentive
Contribution for a Year if (a) his or her Salary (on an annualized basis) as of
the preceding December 31 is at least equal to $160,000 (as adjusted for Years
after 1999 to reflect the limitation in effect under Code Section 401(a)(17) for
the Year in which the Employee's election to participate is filed) or (b) he or
she is so designated by the Committee.  Notwithstanding the foregoing, a newly
hired Employee will be eligible to receive a Matching Incentive Contribution for
his or her initial Year of employment if his or her Salary (on an annualized
basis) in effect on his or her first day of employment with the Company or a
Subsidiary will exceed the threshold amount determined pursuant to Code
Section 401(a)(17) for his or her initial calendar year of employment.
SECTION 3.  Deferral of Cash Incentive Payments.  Each Employee whom the
Committee has selected to be eligible to defer a Cash Incentive Payment for any
Year pursuant to this Article III may make an election to defer all or part (in
multiples of 10%) of any Cash Incentive Payment which may be made to him or her
for such Year.  Such Employee's election for any Year shall be made prior to
the beginning of the Year with respect to which the Cash Incentive Payment is
earned; provided, however, that with respect to the 1995 Year, an Employee who
is eligible to receive a Matching Incentive Contribution pursuant to Section 2
of this Article III may make such election at any time prior to June 1, 1995,
for Cash Incentive Payments paid for 1995 if he or she (a) has not previously
made a deferral election for 1995 or (b) wishes to increase the percentage of
his or her Cash Incentive Payment to be deferred.  An Incentive

 
 

--------------------------------------------------------------------------------

 
10

Account (which may be the same Incentive Account established pursuant to
Articles IV, V and/or VI) shall be established for each Employee making such
election and Units in respect of such deferred payment shall be credited to such
Incentive Account as provided in Section 6 below.
SECTION 4.  Matching Incentive Contributions.  Effective for the 1995 Year, each
Employee who is eligible to receive Matching Incentive Contributions pursuant to
Section 2 of this Article III shall have a Matching Incentive Contribution
allocated to his or her Incentive Account.  Such Matching Incentive Contribution
shall be equal to the amount of his or her Cash Incentive Payment that he or she
has elected to defer but not in excess of 10% of his or her Cash Incentive
Payment.  The dollar amount of each Employee’s Matching Incentive Contributions
shall be credited to his or her Incentive Account and Units in respect of such
amounts shall be credited to such Incentive Account as provided in Section 6
below.
SECTION 5.  Irrevocability of Election. An election to defer Cash Incentive
Payments under the Program for any Year shall be irrevocable on and after the
first day of such Year.
SECTION 6.  Conversion of New Deferrals and Matching Incentive Contributions to
Brink's Units.  For Years after 1999 and through 2006, the amount of an
Employee's deferred Cash Incentive Payment (and related Matching Incentive
Contributions) for any Year shall be converted to Brink's Units and shall be
credited to such Employee's Incentive Account as of the January 1 next following
the Year in respect of which the Cash Incentive Payment was made.  The number
(computed to the second decimal place) of Units so credited shall be determined
by dividing the aggregate amount of the deferred Cash Incentive Payment and
related Matching Incentive Contributions credited to the Employee's Incentive
Account for such Year by the average of the high and low per share quoted sale
prices of Brink's Stock as reported on the

 
 

--------------------------------------------------------------------------------

 
11

New York Stock Exchange Composite Transaction Tape on each trading day during
the month of December of the Year immediately prior to the crediting of Units.
For Cash Incentive Payments paid in Years after 2007, the amount of an
Employee's deferred Cash Incentive Payment (and related Matching Incentive
Contributions) for any Year shall be converted to Brink's Units and shall be
credited to such Employee's Incentive Account as of the first business day of
the month in which the Cash Incentive Payment was made.  The number (computed to
the second decimal place) of Units so credited shall be determined by dividing
the aggregate amount of the deferred Cash Incentive Payment and related Matching
Incentive Contributions credited to the Employee's Incentive Account for such
Year by the average of the high and low per share reported sale prices of
Brink's Stock as reported on the New York Stock Exchange Composite Transaction
Tape on each trading day during the calendar month immediately preceding the
date the deferred Cash Incentive Payment is credited.
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units.  As of
the Exchange Date, all BAX Units and Minerals Units in an Employee's Incentive
Account attributable to Cash Incentive Payments (and related Matching Incentive
Contributions) shall be converted into Brink's Units by multiplying the number
of BAX Units and Minerals Units in the Employee's Incentive Account by the BAX
Exchange Ratio or the Minerals Exchange Ratio, respectively.
SECTION 8.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.

 
 

--------------------------------------------------------------------------------

 
12

SECTION 9.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units, equal to the number of shares of Brink's Stock including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Brink's Units.  Such additional Brink's Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink's Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution.  The value of
any distribution in property will be determined by the Committee.
SECTION 10.  Allocation of Units as of July 1, 1994.  As of July 1, 1994, the
number of Units credited to an Employee's Incentive Account shall be equal to
the number of Units credited to his or her Incentive Account as of June 30,
1994, under the Key Employees Deferred Payment Program of The Brink’s Company.
SECTION 11.  Minimum Distribution.  Distributions shall be made in accordance
with Article VII; provided, however, that the aggregate value of the Brink's
Stock and cash distributed to an Employee (and his or her beneficiaries) in
respect of all Units standing to his or her credit in his or her Incentive
Account attributable to deferrals of Cash Incentive Payments otherwise payable
in respect to services rendered prior to January 1, 2007 (including dividends
relating to such Units but not Matching Incentive Contributions) shall not be
less than the aggregate amount of Cash Incentive Payments and dividends
(credited to his or her Incentive Account pursuant to

 
 

--------------------------------------------------------------------------------

 
13

Section 9) in respect of which such Units were initially so credited.  The value
of the Brink's Stock, so distributed shall be considered equal to the average of
the high and low per share quoted sale prices of Brink's Stock, as reported on
the New York Stock Exchange Composite Transaction Tape for the last trading day
of the month preceding the month of distribution.


ARTICLE IV
Deferral of Salary


SECTION 1.  Definitions.  Wherever used in this Article IV, the following term
shall have the meaning indicated:
Matching Salary Contributions:  Matching contributions allocated to an
Employee's Incentive Account pursuant to Section 4 of this Article IV.
SECTION 2.  Eligibility.  An Employee may participate in the benefits provided
pursuant to this Article IV for any Year if (a) his or her Salary (on an
annualized basis) as of the preceding December 31 is at least equal to $160,000
(as adjusted for Years after 1999 to reflect the limitation in effect under Code
Section 401(a)(17) for the Year in which the Employee's election to participate
is filed) or (b) he or she is designated by the Committee as eligible to
participate.  Notwithstanding the foregoing, a newly hired Employee will be
eligible to defer a portion of his or her Salary during his or her initial Year
of employment if his or her Salary (on an annualized basis) in effect on his or
her first day of employment with the Company or a Subsidiary will exceed the
threshold amount determined pursuant to Code Section 401(a)(17) for his or her
initial calendar year of employment.
Except as otherwise provided by the Committee, an Employee who is eligible to
defer a portion of his or her Salary shall continue to be so eligible unless his
or her Salary for any Year (on an annualized basis) is less than $150,000, in
which case he or she shall be ineligible to

 
 

--------------------------------------------------------------------------------

 
14

participate in the benefits provided under this Article IV until his or her
Salary again exceeds the threshold amount determined pursuant to Code
Section 401(a)(17) for the Year prior to the Year of participation.
SECTION 3.  Deferral of Salary. Each Employee who is eligible to defer Salary
for any Year pursuant to this Article IV may elect to defer up to 50% (in
multiples of 5%) of his or her Salary for such Year; provided, however, that in
the case of a newly hired Employee who is eligible to participate for his or her
initial Year of employment, only up to 50% of Salary earned after he or she
files a deferral election with the Committee may be deferred.  Such Employee’s
initial election hereunder for any Year shall be made prior to the later of (1)
the first day of such Year or (2) the expiration of the 30 day period following
(and including) his or her initial date of employment; provided, however, that
with respect to the 1995 Year, an eligible Employee may make such election at
any time prior to June 1, 1995, if he (a) has not previously made a deferral
election under this Article IV for 1995 or (b) wishes to increase the percentage
of his or her Salary to be deferred for 1995.  Such election under (a) or (b)
shall apply only to Salary earned after June 1, 1995.  An election to defer
Salary shall remain in effect for subsequent Years unless and until a new
election is filed with the Committee by the December 31 preceding the Year for
which the new election is to be effective.  An Incentive Account (which may be
the same Incentive Account established pursuant to Articles III, V and/or VI)
shall be established for each Employee making such election and such Incentive
Account shall be credited as of the last day of each month with the dollar
amount of deferred Salary for such month pursuant to such election.  Units in
respect of such amounts shall be credited to such Incentive Account as provided
in Section 6 below.

 
 

--------------------------------------------------------------------------------

 
15

SECTION 4.  Matching Salary Contributions.  Effective June 1, 1995, each
Employee who has deferred a percentage of his or her Salary for a Year pursuant
to Section 2 of this Article IV shall have Matching Salary Contributions
allocated to his or her Incentive Account.  Such Matching Salary Contributions
shall be equal to 100% of the first 10% of his or her Salary that he or she has
elected to defer for the Year (earned after June 1, 1995, for the 1995
Year).  The dollar amount of each Employee’s Matching Salary Contributions
credited to his or her Incentive Account and Units in respect of such amounts
shall be credited to such Incentive Account as provided in Section 6 below.
SECTION 5.  Irrevocability of Election. An election to defer Salary under the
Program for any Year shall be irrevocable after the last date such election is
permitted to be made under Section 3 of this Article IV.
SECTION 6.  Conversion of New Deferrals and Matching Salary Contributions to
Brink’s Units. For Years after 2006, the amount of an Employee's deferred Salary
(and related Matching Salary Contributions) for any Year shall be converted to
Brink's Units and shall be credited to such Employee's Incentive Account as of
the first business day of the month next following the month in which such
Salary was earned.  The number (computed to the second decimal place) of Units
so credited shall be determined by dividing the aggregate amount of all such
deferred Salary (and related Matching Salary Contributions) credited to his or
her Incentive Account for such month by the average of the high and low per
share reported sale prices of Brink's Stock as reported on the New York Stock
Exchange Composite Transaction Tape for each trading day during the calendar
month immediately preceding the crediting of such Units.
Upon the Employee’s termination of employment, any cash amounts not converted
into Units credited to his or her Incentive Account in dollars shall be
converted into Brink’s Units in

 
 

--------------------------------------------------------------------------------

 
16

the manner described in this Section 6 based on the reported sales prices
(including any sale prices determined on a when issued basis) of Brink’s Stock
as reported on the New York Stock Exchange Composite Transaction Tape for each
trading day during the portion of the month preceding the date of termination.
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units.  As of
the Exchange Date, all BAX Units and Minerals Units in an Employee's Incentive
Account attributable to deferred salary (and related Matching Salary
Contributions) shall be converted into Brink's Units by multiplying the number
of BAX Units and Minerals Units in the Employee's Incentive Account by the BAX
Exchange Ratio or the Minerals Exchange Ratio, respectively.
SECTION 8.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
SECTION 9.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units equal to the number of shares of Brink's Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
the amount of such dividend or value of such distribution had been used to
acquire additional Brink's Units.  Such additional Brink's Units shall be deemed
to be purchased at the average of the high and low

 
 

--------------------------------------------------------------------------------

 
17

per share quoted sale prices of Brink's Stock, as the case may be, as reported
on the New York Stock Exchange Composite Transaction Tape on the payment date
for the dividend or other distribution.  The value of any distribution in
property will be determined by the Committee.
SECTION 10.  Minimum Distribution.  Distributions shall be made in accordance
with Article VII; provided, however, the aggregate value of the Brink's Stock
and cash distributed to an Employee (and his or her beneficiaries) in respect of
all Units standing to his or her credit in his or her Incentive Account
attributable to the deferral of Salary otherwise payable for services rendered
prior to January 1, 2007 (including dividends relating to such Units but not
Matching Salary Contributions) shall not be less than the aggregate amount of
Salary and dividends in respect of which Units were initially so credited.  The
value of the Brink's Stock so distributed shall be considered equal to the
average of the high and low per share quoted sale prices of Brink's Stock, as
reported on the New York Stock Exchange Composite Transaction Tape for the last
trading day of the month preceding the month of distribution.


ARTICLE V
Supplemental Savings Plan
SECTION 1.  Definitions.  Whenever used in this Article V, the following terms
shall have the meanings indicated:
Compensation:  The regular wages received during any pay period by an Employee
while a participant in the Savings Plan for services rendered to the Company or
any Subsidiary that participates in the Savings Plan, including any commissions
or bonuses, but excluding any overtime or premium pay, living or other expense
allowances, or contributions by the Company or such Subsidiaries to any plan of
deferred

 
 

--------------------------------------------------------------------------------

 
18
compensation, and determined without regard to the application of any salary
reduction election under the Savings Plan.  Bonuses paid pursuant to the
Incentive Plan shall be considered received in the Year in which they are
payable whether or not such bonus is deferred pursuant to Article III hereof.
Incentive Plan:  The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.
Matching Contributions:  Amounts allocated to an Employee's Incentive Account
pursuant to Section 4 of this Article V.
Savings Plan:  The Brink’s Company 401(k) Plan, as in effect from time to time.
SECTION 2.  Eligibility.  An Employee may participate in the benefits provided
pursuant to this Article V for any Year if his or her Salary (on an annualized
basis) as of the preceding December 31 is at least equal to $160,000 (as
adjusted for Years after 1999 to reflect the limitation in effect under Code
Section 401(a)(17) for the Year in which the Employee's election to participate
is filed).  Notwithstanding the foregoing, a newly hired Employee is eligible to
participate in the benefits provided pursuant to this Article V if his or her
Salary (on an annualized basis) in effect on his or her first day of employment
with the Company or a Subsidiary will exceed the threshold amount determined
pursuant to Code Section 401(a)(17) for his or her initial calendar year of
employment.
Except as otherwise provided by the Committee, an Employee who is eligible to
participate in the benefits provided pursuant to this Article V shall continue
to be so eligible unless his or her Salary for any Year is less than $150,000,
in which case he or she shall be ineligible to participate in the benefits
provided under this Article V until his or her Salary again

 
 

--------------------------------------------------------------------------------

 
19

exceeds the threshold amount determined pursuant to Code Section 401(a)(17) for
the Year prior to the Year of participation.
SECTION 3.  Deferral of Compensation.  Effective July 1, 1994, each Employee who
is not permitted to defer the maximum percentage of his or her Compensation that
may be contributed as a matched contribution under the Savings Plan for any Year
as a result of limitations imposed by Sections 401(a)(17), 401(k)(3), 402(g)
and/or 415 of the Code may elect to defer all or part of the excess of (a) such
maximum percentage (five percent for 1994) of his or her Compensation for the
calendar year (without regard to any limitation on such amount imposed by Code
Section 401(a)(17)) over (b) the amount actually contributed on his or her
behalf under the Savings Plan for such calendar year as a matched contribution;
provided, however, that with respect to the 1994 Year, only Compensation paid
after July 1, 1994, may be deferred.  In order to be permitted to defer any
portion of his or her Compensation pursuant to this Section 3 of Article V, the
Employee must elect to defer the maximum amount permitted as a matched
contribution for the calendar year under the Savings Plan.  Such Employee’s
initial election hereunder for any Year shall be made prior to the first day of
such Year or, if later, within 30 days after his or her initial date of
employment but only with respect to compensation for services performed after
the date of such election.  Such election shall remain in effect for subsequent
Years unless and until a new election is filed with the Committee by the
December 31 preceding the Year for which the new election is to be
effective.  An Incentive Account (which may be the same Incentive Account
established pursuant to Article III, IV and/or VI) shall be established for each
Employee making such election and such Incentive Account shall be credited as of
the last day of each month with the dollar amount of the Compensation deferred
for such month pursuant to such election; provided, however, that in the event
an

 
 

--------------------------------------------------------------------------------

 
20

Employee is not permitted to defer the maximum percentage of his or her
Compensation that may be contributed as a matched contribution under the Savings
Plan for any year as a result of the limitation imposed by Code
Section 401(k)(3), such excess contribution shall be distributed to the
Employee, his or her Compensation paid after the date of the distribution shall
be reduced by that amount and such amount shall be allocated to his or her
Incentive Account as of the January 1 next following the Year for which the
excess contribution was made under the Savings Plan.  Units in respect of such
amounts shall be credited to such Incentive Account as provided in Section 6
below.
SECTION 4.  Matching Contributions.  Each Employee who elects to defer a portion
of his or her Compensation for a Year pursuant to Section 3 of this Article V
shall have a Matching Contribution allocated to his or her Incentive Account
equal to the rate of matching contributions in effect for such Employee under
the Savings Plan for such Year multiplied by the amount elected to be deferred
pursuant to Section 3 above for each month in such Year.  The dollar amount of
each Employee’s Matching Contribution for each month shall be credited to his or
her Incentive Account pursuant to Section 6 below.
Subject to the approval of the shareholders of the  Company at the 1995 annual
meeting, if an Employee is participating in this portion of the Program pursuant
to Section 2 of this Article V and his or her matching contribution under the
Savings Plan for 1994 or any later year will be reduced as a result of the
nondiscrimination test contained in Code Section 401(m)(2), (a) to the extent
such matching contribution is forfeitable, it shall be forfeited and that amount
shall be allocated to his or her Incentive Account as a Matching Contribution or
(b) to the extent such matching contribution is not forfeitable, it shall be
distributed to the Employee, his or her Compensation paid after the date of the
distribution shall be reduced by that amount and such

 
 

--------------------------------------------------------------------------------

 
21

amount shall be allocated to his or her Incentive Account as a Matching
Contribution.  The dollar amount of such Matching Contribution shall be
allocated to each Employee's Incentive Account as of the January 1 next
following the Year for which the matching contribution was made under the
Savings Plan.  Units in respect of such contribution shall be credited to the
Employee's Incentive Account as provided in Section 7 below.
SECTION 5.  Irrevocability of Election.  An election to defer amounts under the
Program for any Year shall be irrevocable after the last date such election is
permitted to be made under Section 3 of this Article V.
SECTION 6.  Conversion of New Deferrals and Matching Contributions to Brink’s
Units. The amount of an Employee's deferred Compensation and Matching
Contributions for any Year shall be converted to Brink's Units and shall be
credited to such Employee's Incentive Account as of the first business day of
the month next following the month in which such Compensation was earned or for
which the Matching Contribution was made.  The number (computed to the second
decimal place) of Units so credited shall be determined by dividing the
aggregate amount of all such amounts credited to the Employee's Incentive
Account for such month attributable to (a) the deferral of amounts awarded under
the Incentive Plan (including related Matching Contributions) by the average of
the high and low per share reported sale prices of Brink's Stock, as reported on
the New York Stock Exchange Composite Transaction Tape on each trading day
during the calendar month immediately preceding the crediting of such Units, (b)
Compensation and Matching Contributions allocated to the Employee’s Incentive
Account as a result of failing to satisfy the tests included in Code Sections
401(k)(3) or 401(m)(2) under the Savings Plan, by the average of the high and
low per share reported sales prices of Brink's Stock, as reported on the New
York Stock Exchange Composite Transaction Tape on each trading day during the
calendar
 

--------------------------------------------------------------------------------

22
 
month immediately preceding the month in which such Units are credited to the
Employee's Incentive Account (which shall be the first business day of the month
following the date that the Company has been notified of the failure to satisfy
such tests) and (c) the deferral of all other Compensation (including related
Matching Contributions) by the average of the high and low per share reported
sale prices of Brink's Stock as reported on the New York Stock Exchange
Composite Transaction Tape (i) on each trading day during the period commencing
on the first business day of the month after the Employee's salary (as such term
is defined in the Savings Plan) equals the maximum amount of considered
compensation for such Year pursuant to Code Section 401(a)(17) and ending the
last business day of such month and each month thereafter until December 31 or
(ii) in the event the Employee's salary equals the maximum amount of considered
compensation in December, on the first trading day in the following January.
Upon the Employee’s termination of employment, any cash amounts not converted
into Units credited to his or her Incentive Account in dollars shall be
converted into Brink’s Units in the manner described in this Section 6 based on
the reported sale prices (including any sale prices determined on a when issued
basis) of Brink’s Stock, as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during the portion of the month preceding
the date of termination.
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units.  As of
the Exchange Date, all BAX Units and Minerals Units in an Employee's Incentive
Account attributable to Compensation deferred pursuant to this Article V (and
related Matching Contributions) shall be converted into Brink's Units by
multiplying the number of such BAX Units and Minerals Units in the Employee's
Incentive Account by the BAX Exchange Ratio or the Minerals Exchange Ratio,
respectively.
 
 
 
 
 

--------------------------------------------------------------------------------

23
 
SECTION 8.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
SECTION 9.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units equal to the number of shares of Brink's Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
that the amount of such dividend or value of such distribution had been used to
acquire additional Brink's Units of the class giving rise to the dividend or
other distribution.  Such additional Brink's Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink's Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution.  The value of
any distribution in property will be determined by the Committee.


ARTICLE VI
Deferral of Performance Awards
SECTION 1.  Definitions.  Whenever used in this Article VI, the following terms
shall have the meanings indicated:
 

--------------------------------------------------------------------------------

24
 
Cash Performance Payment:  A cash incentive payment due to an Employee in any
Year under the Management Performance Improvement Plan.
Management Performance Improvement Plan:  The Brink’s Company Management
Performance Improvement Plan, as in effect from time to time or any successor
thereto.
Performance Measurement Period:  A performance cycle of one or more fiscal Years
of the Company under the Management Performance Improvement Plan.
SECTION 2.  Eligibility.  Any Employee who is a participant in the Management
Performance Improvement Plan may elect to defer all or part of his or her Cash
Performance Payment payable under such plan pursuant to this Article VI.
SECTION 3.  Deferral of Cash Performance Payments.  Each Employee who is
eligible to defer his or her Cash Performance Payment for any Performance
Measurement Period pursuant to this Article VI may make an election to defer all
or part (in multiples of 10%) of any Cash Performance Payment which may be made
to him or her for such Performance Measurement Period.  If the Committee
determines that a Cash Performance Payment relating to any Performance
Measurement Period is “performance-based compensation” under Code Section 409A,
such Employee’s election shall be made prior to January 1 of the last Year in
the Performance Measurement Period.  If the Committee determines that a Cash
Performance Payment relating to any Performance Measurement Period is not
“performance-based compensation” under Code Section 409A, such Employee’s
election shall be made prior to the beginning of the Performance Measurement
Period or by such other time as the Committee determines will satisfy Code
Section 409A and Treasury Regulations issued thereunder.
 

--------------------------------------------------------------------------------

25
 
An Incentive Account (which may be the same Incentive Account established
pursuant to Articles III, IV and/or V) shall be established for each Employee
making such election and Units in respect of such deferred payment shall be
credited to such Incentive Account as provided in Section 5 below.
SECTION 4.  Irrevocability of Election. An election to defer Cash Performance
Payments under the Program for any Performance Measurement Period shall be
irrevocable after the last date for making such an election, as specified in the
second or third sentence of  Section 3, above, as applicable.
SECTION 5.  Conversion to Units. The amount of an Employee's deferred Cash
Performance Payment for any Performance Measurement Period shall be converted to
Brink's Units and shall be credited to such Employee's Incentive Account as of
the first business day of the month in which the Cash Performance Payment is
made. The number (computed to the second decimal place) of Brink's Units so
credited shall be determined by dividing the aggregate amount of the deferred
Cash Performance Payment credited to the Employee's Incentive Account for such
Performance Measurement Period by the average of the high and low per share
quoted sale prices of Brink's Stock, as reported on the New York Stock Exchange
Composite Transaction Tape on each trading day during the month preceding the
crediting of Units.
SECTION 6.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
 

--------------------------------------------------------------------------------

26
 
SECTION 7.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units equal to the number of shares of Brink's Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Brink's Units.  Such additional Brink's Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink's Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution.  The value of
any distribution in property will be determined by the Committee.
SECTION 8.  Minimum Distribution.  Distributions shall be made in accordance
with Article VII; provided, however, that the aggregate value of the Brink's
Stock and cash distributed to an Employee (and his or her beneficiaries) in
respect of all Units standing to his or her credit in his or her Incentive
Account attributable to deferrals of Cash Performance Payments otherwise payable
with respect to Performance Measurement Periods ending prior to January 1, 2007
(including dividends relating to such Units) shall not be less than the
aggregate amount of Cash Performance Payments and dividends (credited to his or
her Incentive Account pursuant to Section 7) in respect of which such Units were
initially so credited.  The value of the Brink's Stock, so distributed shall be
considered equal to the average of the high and low per share quoted sale prices
of Brink's Stock, as reported on the New York Stock Exchange Composite
Transaction Tape for the last trading day of the month preceding the month of
distribution.
 

--------------------------------------------------------------------------------

27
 
SECTION 9.  Effective Date.  Notwithstanding anything herein to the contrary,
the provisions of this Article VI providing for the deferral of Cash Performance
Payments shall not become effective until May 5, 2000, and only upon approval of
the Management Performance Improvement Plan by the Company’s shareholders.


ARTICLE VII
Distributions
SECTION 1.  Certain Payments on Termination of Employment.Except as provided in
Section 3 of this Article VII, each Employee shall receive a distribution in
Brink’s Stock in respect of all Brink’s Units standing to the credit of such
Employee’s Incentive Account (other than Units attributable to Matching
Incentive Contributions, Matching Salary Contributions and dividends related
thereto) as of the date of the Employee’s termination of employment, in a
single-lump sum distribution on the first day that is more than six months after
the date of the Employee’s termination of employment.  An Employee may elect, at
least 12 months prior to his or her termination of employment, to receive
distribution of the Shares represented by the Units credited to his or her
Incentive Account in equal annual installments (not more than ten) commencing
not earlier than the last day of the sixth month following the fifth anniversary
of the date of his or her termination of employment (for any reason) or as
promptly as practicable thereafter.  Any such election shall become effective on
the 12-month anniversary of the date the election is made.
The number of shares of Brink's Stock to be included in each installment payment
shall be determined by multiplying the number of Brink's Units in the Employee's
Incentive Account, as applicable, as of the first day of the month preceding the
initial installment payment and as of
 

--------------------------------------------------------------------------------

28
 
each succeeding anniversary of such date by a fraction, the numerator or which
is one and the denominator of which is the number of remaining installments
(including the current installment).
Any fractional Units shall be converted to cash based on the average of the high
and low per share quoted sale prices of the Brink's Stock, as reported on the
New York Stock Exchange Composite Transaction Tape, on the last trading day of
the month preceding the month of distribution and shall be paid in cash.
SECTION 2.  Payments Attributable to Matching Incentive Contributions and
Matching Salary Contributions on Termination of Employment.  In the event of the
termination of employment of an Employee as a result of (a) death,
(b) retirement after satisfying the requirements for early or normal retirement
under a pension plan sponsored by the Company or a Subsidiary in which the
Employee participated, (c) Disability or (d) termination of employment for any
reason within three years following a Change in Control, the Employee shall
receive a distribution of Brink's Stock in respect of all Brink's Units standing
to the credit of such Employee's Incentive Account attributable to Matching
Incentive Contributions, Matching Salary Contributions and dividends related
thereto in the same manner as provided in Section 1 of this Article VII for the
distribution of other Units standing to the credit of such Employee's Incentive
Account.
In the event of a termination of employment for a reason not described in the
preceding paragraph, the Employee shall forfeit the Units in his or her
Incentive Account attributable to Matching Incentive Contributions, Matching
Salary Contributions and dividends related thereto for the Year in which the
termination occurs.  Such Employee shall be vested in the remaining Units
standing to the credit of such Employee in his or her Incentive Account
attributable to
 

--------------------------------------------------------------------------------

29
 
 Matching Incentive Contributions, Matching Salary Contributions and dividends
related thereto in accordance with the following schedule:
Months of Participation
Vested Percentage
less than 36
0
at least 36 but less than 48
50%
at least 48 but less than 60
75%
60 or more
100%



An Employee shall receive credit for one "month of participation" for each
calendar month during which a deferral election is in effect pursuant to
Section 3 of Articles III or IV.  Brink's Stock, in respect of the vested Units
standing to the credit of such Employee attributable to Matching Incentive
Contributions, Matching Salary Contributions and dividends related thereto,
shall be distributed in a single lump sum on the third anniversary of his or her
termination of employment.
SECTION 3.  One Time Distribution Under Code Section 409A Transition
Relief. Pursuant to rules and procedures established by the Company, a
participant under the Program may elect on or before December 31, 2007 to
receive on February 15, 2008 a single lump-sum distribution in Brink’s Stock in
respect of all vested Brink’s Units standing to the credit of his or her
Incentive Account as of December 31, 2007; provided, however, that such election
shall not apply to amounts, if any, that would have otherwise been distributed
to the participant in 2007.


ARTICLE VIII
Designation of Beneficiary
An Employee may designate in a written election filed with the Committee a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive all distributions and payments under the Program after the
Employee's death.  Any such designation may be
 

--------------------------------------------------------------------------------

30
 
revoked, and a new election may be made, at any time and from time to time, by
the Employee without the consent of any beneficiary.  If the Employee designates
more than one beneficiary, any distributions and payments to such beneficiaries
shall be made in equal percentages unless the Employee has designated otherwise,
in which case the distributions and payments shall be made in the percentages
designated by the Employee.  If no beneficiary has been named by the Employee or
no beneficiary survives the Employee, the remaining Shares (including fractional
Shares) in the Employee's Incentive Account shall be distributed or paid in a
single sum to the Employee's estate.  In the event of a beneficiary's death
after installment payments to the beneficiary have commenced, the remaining
installments will be paid to a contingent beneficiary, if any, designated by the
Employee or, in the absence of a surviving contingent beneficiary, the remaining
Shares (including fractional Shares) shall be distributed or paid to the primary
beneficiary's estate in a single distribution.  All distributions shall be made
in Shares except that fractional shares shall be paid in cash.


ARTICLE IX
Miscellaneous
SECTION 1.  Nontransferability of Benefits.  Except as provided in Article VIII,
Units credited to an Incentive Account shall not be transferable by an Employee
or former Employee (or his or her beneficiaries) other than by will or the laws
of descent and distribution or pursuant to a domestic relations order.  No
Employee, no person claiming through such Employee, nor any other person shall
have any right or interest under the Program, or in its continuance, in the
payment of any amount or distribution of any Shares under the Program, unless
and until all the provisions of the Program, any determination made by the
Committee thereunder, and any
 

--------------------------------------------------------------------------------

31
 
restrictions and limitations on the payment itself have been fully complied
with.  Except as provided in this Section 1, no rights under the Program,
contingent or otherwise, shall be transferable, assignable or subject to any
pledge or encumbrance of any nature, nor shall the Company or any of its
Subsidiaries be obligated, except as otherwise required by law, to recognize or
give effect to any such transfer, assignment, pledge or encumbrance.
SECTION 2.  Notices.  The Company may require all elections contemplated by the
Program to be made on forms provided by it.  All notices, elections and other
communications pursuant to the Program shall be in writing and shall be
effective when received by the Company at the following address:
The Brink’s Company
1801 Bayberry Court
P. O. Box 18100
Richmond, VA 23226-8100


Attention of Vice President -- Human Resources




SECTION 3.  Limitation on Rights of Employee.  Nothing in this Program shall be
deemed to create, on the part of any Employee, beneficiary or other person,
(a) any interest of any kind in the assets of the Company or (b) any trust or
fiduciary relationship in relation to the Company.  The right of an Employee to
receive any Shares shall be no greater than the right of any unsecured general
creditor of the Company.
SECTION 4.  No Contract of Employment.  The benefits provided under the Program
for an Employee shall be in addition to, and in no way preclude, other forms of
compensation to or in respect of such Employee.  However, the selection of any
Employee for participation in the Program shall not give such Employee any right
to be retained in the employ of the Company or
 

--------------------------------------------------------------------------------

32
 
any of its Subsidiaries for any period.  The right of the Company and of each
such Subsidiary to terminate the employment of any Employee for any reason or at
any time is specifically reserved.
SECTION 5.  Withholding.  All distributions pursuant to the Program shall be
subject to withholding in respect of income and other taxes required by law to
be withheld.  The Company shall establish appropriate procedures to ensure
payment or withholding of such taxes.  Such procedures may include arrangements
for payment or withholding of taxes by retaining Shares otherwise issuable in
accordance with the provisions of this Program or by accepting already owned
Shares, and by applying the fair market value of such Shares to the withholding
taxes payable.
SECTION 6.  Term, Amendment and Termination.
(a)           Unless the Company’s shareholders approve the extension of this
Program, no further deferral elections may be made under this Program on or
after May 4, 2010 and any existing deferral elections with respect to
compensation earned after such date shall have no further force or effect.
(b)           The Committee may from time to time amend any of the provisions of
the Program, or may at any time terminate the Program.  No amendment or
termination shall adversely affect any Units (or distributions in respect
thereof) which shall theretofore have been credited to any Employee's Incentive
Account.  On the termination of the Program, distributions from an Employee’s
Incentive Account shall be made in compliance with Code Section 409A and
Treasury Regulations issued thereunder.

